DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is filed on 11/16/2017.
This action is in response to arguments and/or remarks filed on 07/25/2022. In the current amendments claims 1-4, 11-14, and 18-20 have been amended. Claims 1-20 are currently pending and have been examined. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 9, 11, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (US Pat No. 8595154 B2) in view of Florissi et al. (US Pat No. 10404787 B1) and further in view of Lane et al. (“DeepX: A Software Accelerator for Low-Power Deep Learning Inference on Mobile Devices”, hereinafter: Lane).
Regarding claim 1 (Currently Amended)
Breckenridge teaches a system, comprising: a memory that stores computer executable components; (col 22 lines 5-12 “As used herein, the terms “machine-readable medium’ “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”)
a processor that executes computer executable components stored in the memory, (col 22 lines 5-12 “As used herein, the terms “machine-readable medium’ “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”)
wherein the computer executable components comprise: a computational resource component that collects computational resource data associated with a group of computing devices that performs a machine learning process associated with batch learning, (col 6 lines 30-40 “Referring to FIG.4, training data (i.e., initial training data) is received from the client computing system (Step 402). For example, the client computing system 202 can upload the training data to the predictive modeling server system 206 over the network 204 either incrementally or in bulk (i.e., as batch). As describe above, if the initial training data is uploaded incrementally, the training data can accumulate until a threshold volume is received before training of predictive models is initiated. The training data can be in any convenient form that is understood by the modeling server system 206 to define a set of records, where each record includes an input and a corresponding desired output.”)
wherein the computational resource data comprises: respective resource data of computing devices of the group of computing devices, (Examiner notes that respective resource data corresponds to training data and FIG. 1 of Breckenridge shows plurality of client computing devices each sending training data(106a-106c) to the network server and also see col 6 lines 8-17 “From the perspective of the client computing system 202, training and use of a predictive model is relatively simple. The training and selection of the predictive model, tuning of the hyper-parameters and features used by the model (to be described below) and execution of the trained predictive model to generate predictive outputs is all done remote from the client computing system 202 without expending client computing system resources. The amount of training data provided can be relatively large, e.g., gigabytes or more, which is often an unwieldy volume of data for a client entity.”)
…
and a machine learning component that provides the batch interval to the group of computing devices to facilitate execution of the machine learning process based on the batch interval; (Col 4 lines 51-60 “One or more computers in the data center 112 can run Software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available to users who have access to the predictive modeling server system 109 and, optionally, permission from the client entity that provided the training data for the model.”)
Breckenridge does not teach and target algorithm data that identifies, from a group of algorithms, respective types of algorithms that were employed to determine the respective resource data; a batch interval component that determines, based on the computational resource data, a batch interval defining a time interval to collect input data for the machine learning process.
Florissi teaches a batch interval component that determines, based on the computational resource data, (Col 29 lines 59-67 “The term "data batch” as used herein is intended to be broadly construed so as to encompass one or more RDDs or other data arrangements that may be converted into RDDs for performance of Spark computations. The data batches in Spark are created in respective time intervals, also referred to as batch intervals, with a minimum interval of 500 milliseconds. When the time intervals are very small or otherwise close to the minimum interval, the data batches are also referred to as "microbatches.”)
a batch interval defining a time interval to collect input data for the machine learning process; (col 44 lines 64-67 “A fifth and final phase denoted Phase 4 implements machine learning processes for long-lasting streams. For example, machine learning can be used to better predict how long to wait for data to arrive during batching time intervals.”)
Breckenridge and Florissi are analogous art because they are both directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the updateable trained predictive model of Breckenridge with batch interval defining a time interval to collect input data for the machine learning process of Florissi in order to accurately predict the wait time for training large batch of machine learning data as disclosed by Florissi (col 44 lines 64-67 “A fifth and final phase denoted Phase 4 implements machine learning processes for long-lasting streams. For example, machine learning can be used to better predict how long to wait for data to arrive during batching time intervals.”)
Breckenridge and Florissi does not teach and target algorithm data that identifies, from a group of algorithms, respective types of algorithms that were employed to determine the respective resource data.
Lane teaches and target algorithm data that identifies, from a group of algorithms, (Examiner notes that Deepx includes plurality of algorithms Runtime Layer Compression(RLC) and Deep Architecture Decomposition(DAD) and the RLC is used see pg. 3 right col section B “To provide error protection, the design seeks more conservative opportunities in redundant aspects of model representation, rather than truly simplify the model. Furthermore, by focusing on the layer level (instead of whole model), changes to a deep learning model are isolated to only where they are required. The design of RLC addresses significant obstacles such as: low overhead operation suitable for runtime use, the need to retrain, and the need for local test datasets to assess the impact of model architecture changes.”)
respective types of algorithms that were employed to determine the respective resource data; (pg. 3 right col section B “A building block to optimizing mobile resource usage for deep learning is an ability to shape and control them. But existing approaches, such as those of model compression, focus on the training phase of deep learning models, rather than the inference. RLC provides runtime control of the memory and computation (along with energy as a side-effect) consumed during the inference phase by extending model compression principles.”)
Breckenridge, Florissi and Lane are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the updateable trained predictive model of Breckenridge in view of Florissi with target algorithm data that identifies, from a group of algorithms of Lane in order to identify target data using a dedicated algorithm from the list of algorithms quickly as disclosed by Lane (pg. 3 right col section B “To provide error protection, the design seeks more conservative opportunities in redundant aspects of model representation, rather than truly simplify the model. Furthermore, by focusing on the layer level (instead of whole model), changes to a deep learning model are isolated to only where they are required. The design of RLC addresses significant obstacles such as: low overhead operation suitable for runtime use, the need to retrain, and the need for local test datasets to assess the impact of model architecture changes.”).
Regarding claim 11
Claim 11 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 18
Claim 18 is directed to a computer program product facilitating machine learning, the computer program product comprising a non-transitory computer readable medium to perform the method recited in claim 1 respectively. Therefore the rejection made to claim 1 applied to independent claim 18. 
In addition, Breckenridge teaches a computer program product facilitating machine learning, the computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: collect, by the processor, (col 22 lines 5-12 “As used herein, the terms “machine-readable medium’ “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”). 


Regarding claim 4 (Currently Amended)
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Florissi teaches wherein the respective resource data further comprises network data indicative of network bandwidth information associated with the group of computing devices that performs the machine learning process, (col 43 lines 36-44 “The computation time on all data zones will be approximately the same, which may more particularly involve assuming that all data zones have the same processing and memory capacity, all data zones have the same connectivity bandwidth, the amount of data to be processed at each data zone is approximately the same, the data stream flow that arrives at each leaf node is approximately the same, and the result batch flow that arrives at each intermediate node is approximately the same.”)
and wherein the batch interval component determines the batch interval based on the network data. (Examiner notes that the batch interval data is obtained via communication network node as illustrated in FIG. 1 and see col 29 lines 39-50 “A data stream in Spark may be referred to as a "DStream" or discretized stream, comprising a sequence of data batches or RDDs. The term "data batch" as used herein is intended to be broadly construed so as to encompass one or more RDDs or other data arrangements that may be converted into RDDs for performance of Spark computations. The data batches in Spark are created in respective time intervals, also referred to as batch intervals, with a minimum interval of 500 milliseconds. When the time intervals are very small or otherwise close to the minimum interval, the data batches are also referred to as "microbatches."”)
Breckenridge, Lane and Florissi are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the updateable trained predictive model of Breckenridge in view of Lane with scalable distributed data streaming computation across multiple data processing of Florissi. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve distributed file system where “conventional arrangements may require that data collected from sources in different geographic locations be copied from their respective local sites to a single centralized site configured to perform data analytics” and improve the efficiency of the distributed file sharing system as disclosed by Florissi (col 1 lines 51-57 “conventional arrangements may require that data collected from sources in different geographic locations be copied from their respective local sites to a single centralized site configured to perform data analytics. Such an arrangement is not only slow and inefficient, but it can also raise serious privacy concerns regarding the copied data.”).

Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 
Regarding claim 7 
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Florissi further teaches wherein the batch interval component determines the batch interval further based on one or more patterns associated with historical input data collected for the machine learning process. (Examiner notes that the batch interval data is based on the time intervals patterns see col 29 lines 39-50 “A data stream in Spark may be referred to as a "DStream" or discretized stream, comprising a sequence of data batches or RDDs. The term "data batch" as used herein is intended to be broadly construed so as to encompass one or more RDDs or other data arrangements that may be converted into RDDs for performance of Spark computations. The data batches in Spark are created in respective time intervals, also referred to as batch intervals, with a minimum interval of 500 milliseconds. When the time intervals are very small or otherwise close to the minimum interval, the data batches are also referred to as "microbatches."” Also see col 68 lines 29-32 “More particularly, a system may include a data zone in which data is generated as a data stream and managed through an IoT gateway, and another data zone in which historical data is stored in a data warehouse.”)
Breckenridge, Lane and Florissi are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the updateable trained predictive model of Breckenridge with scalable distributed data streaming computation across multiple data processing of Florissi. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve distributed file system where “conventional arrangements may require that data collected from sources in different geographic locations be copied from their respective local sites to a single centralized site configured to perform data analytics” and instead improve the efficiency of the distributed file sharing system as disclosed by Florissi (col 1 lines 51-57 “conventional arrangements may require that data collected from sources in different geographic locations be copied from their respective local sites to a single centralized site configured to perform data analytics. Such an arrangement is not only slow and inefficient, but it can also raise serious privacy concerns regarding the copied data.”).
Regarding claim 15
Claim 15 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 

Regarding claim 9 
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Breckenridge further teaches wherein the batch interval component determines the batch interval data based on the computational resource data (col 4 lines 23-30 “A client entity—an individual or a group of people or a company, for example—may desire a trained predictive model that can receive input data from a client computing system 104a belonging to or under the control of the client entity and generate a predictive output. To train a particular predictive model can require a significant Volume of training data, for example, one or more gigabytes of data.”)
and historical data associated with the group of computing devices. (Col 6 lines 57-65 “In this example, the client computing system 202 provides a web-based online shopping service. The training data includes multiple records, where each record pro vides the online shopping transaction history for a particular customer. The record for a customer includes the dates the customer made a purchase and identifies the item or items purchased on each date. The client computing system 202 is interested in predicting a next purchase of a customer based on the customer's online shopping transaction history.”) 

Claims 2-3, 5-6, 8, 10, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (US Pat No. 8595154 B2) in view of Florissi et al. in view of Lane et al. and further in view of Huang (US Pat No. 7984112 B2). 
Regarding claim 2 (Currently Amended)
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Breckenridge further teaches wherein the respective resource data further comprises processing data indicative of processing information from a group of processors associated with the group of computing devices that performs the machine learning process, (col 4 lines 23-30 “A client entity—an individual or a group of people or a company, for example—may desire a trained predictive model that can receive input data from a client computing system 104a[corresponds to computer with processors] belonging to or under the control of the client entity and generate a predictive output. To train a particular predictive model can require a significant Volume of training data, for example, one or more gigabytes of data.”)
Breckenridge in view of Florissi with Lane does not teach and wherein the batch interval component determines the batch interval data based on the processing data. 
Huang teaches and wherein the batch interval component determines the batch interval data based on the processing. (abstract “The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”)
Breckenridge, Florissi, Lane and Huang are analogous art because they are directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge in view of Florissi with Lane to incorporate the teaching of Huang to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).

Regarding claim 12
Claim 12 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 
Regarding claim 19
Claim 19 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 

Regarding claim 3 (Currently Amended)
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Breckenridge further teaches wherein the respective resource data further comprises memory data indicative of memory information from a group of memory devices associated with the group of computing devices that performs the machine learning process, (Examiner notes that training data from client device are saved in memory therefore it corresponds to “memory information” see col 6 lines 30-35 “Referring to FIG.4, training data (i.e., initial training data) is received from the client computing system (Step 402). For example, the client computing system 202 can upload the training data to the predictive modeling server system 206 over the network 204 either incrementally or in bulk (i.e., as batch).”)
Breckenridge in view of Florissi with Lane does not teach and wherein the batch interval component determines the batch interval based on the memory data.Page 37 of 41 
Huang teaches does not teach and wherein the batch interval component determines the batch interval based on the memory data. YOR820161118US01(Examiner notes that prefecth data are capture from memory see abstract “The optimized batch size may be deter mined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”)
Breckenridge, Florissi, Lane and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge in view of Florissi with Lane to incorporate the teaching of Huang to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).
Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 
Regarding claim 20
Claim 20 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 5 
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Breckenridge further teaches wherein the batch interval is a first batch interval, (col 4 lines 45-49 “The client computing system 104a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain Volume has accumulated, or otherwise.”)
machine learning process… (col 7 lines 43-49 “Some examples of training functions that can be used to train a static predictive model include (without limitation): regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron).”)
Breckenridge in view of Florissi with Lane does not teach and wherein the batch interval component that determines second batch interval defining an updated time interval to collect input data for the …process based on a determination that the group of computing devices satisfy a defined criterion.
Huang teaches and wherein the batch interval component that determines second batch interval data defining an updated time interval to collect input data for the …process based on a determination that the group of computing devices satisfy a defined criterion. (Col 8 lines 10-16 “The prefetch transfer time observed in act 401 may be compared to a desired prefetch transfer time threshold (Td) (act 402). T corresponds to a desired level for the prefetch transfer time. Td may be determined empirically based on the fact that T also represents the “additional latency for the next request introduced by the prefetch.”)
Breckenridge, Florissi, Lane and Huang are analogous art because they are all directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge in view of Florissi with Lane to incorporate the teaching of Huang to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).

Regarding claim 6 
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Breckenridge further teaches wherein the batch interval is a first batch interval, (col 4 lines 45-49 “The client computing system 104a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain Volume has accumulated, or otherwise.”)
Breckenridge in view of Florissi with Lane does not teach and wherein the batch interval component determines second batch interval defining an updated time interval to collect input data for the …process in response to a control signal received from an electronic device that monitors the group of computing devices.  
Huang teaches and wherein the batch interval component determines a second batch interval defining an updated time interval to collect input data for the…process in response to a control signal received from an electronic device that monitors the group of computing devices. (Col 5 lines 16-21 “The transfer time may be affected by a number of factors, including the bandwidth of WAN 170 and any data compression performed by network acceleration devices 150-A and 150 C. Network acceleration device 150-A begins to receive batch 305 at time t2 and finishes receiving batch 305 at time t3.[corresponds to second batch interval]”)  
Breckenridge, Florissi, Lane and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge in view of Florissi with Lane to incorporate the teaching of Huang to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).

Regarding claim 8 
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Breckenridge in view of Florissi with Lane does not teach wherein the batch interval component determines the batch interval further based on latency data indicative of a set of latency requirements for the group of computing devices.
Huang teaches wherein the batch interval component determines the batch interval further based on latency data indicative of a set of latency requirements for the group of computing devices. (Col 8 lines 10-19 “The prefetch transfer time observed in act 401 may be compared to a desired prefetch transfer time threshold (T) (act 402). T corresponds to a desired level for the prefetch transfer time. T may be determined empirically based on the fact that Talso represents the “additional latency for the next request introduced by the prefetch. In other words, T can be defined as the maximum additional latency that can be incurred by the prefetch without significantly degrading the response time.”)
Breckenridge, Florissi, Lane and Huang are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge in view of Florissi with Lane to incorporate the teaching of Huang to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).
Regarding claim 16
Claim 16 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 

Regarding claim 10 
Breckenridge in view of Florissi with Lane teaches the system of claim 1. 
Breckenridge in view of Florissi with Lane does not teach wherein the batch interval provides improved processing performance for the group of computing devices.Page 38 of 41 YOR820161118US01  
Huang teaches wherein the batch interval provides improved processing performance for the group of computing devices. (Abstract “The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.” also see col 6 lines 15-22 “Compression ratio achieved by network acceleration devices 150. Network acceleration devices 150 may reduce the data transmission time by applying various compression techniques. The achieved compression ratio depends on many factors such as the compression algorithm used, the device load, the compressibility of file data, and (for some techniques) whether/how long ago the same data has been seen before.”)Page 38 of 41 
Breckenridge, Florissi, Lane and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge in view of Florissi with Lane to incorporate the teaching of Huang to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).
Regarding claim 17
Claim 17 recites analogous limitations to dependent claim 10 and therefore is rejected on the same ground as dependent claim 10. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 2017/0351530 A1) teaches techniques facilitating synchronization of processing engines for parallel deep learning. 
Rendle et al. (US 2017/0236072 A1) teaches highly scalable and robust machine learning system and technique and, more particularly, to systems and methods for robust large-scale machine learning in a distributed computing environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./
Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126